Exhibit 10.1 VOTING AND SUPPORT AGREEMENT VOTING AND SUPPORT AGREEMENT, dated as of March 14, 2016 (this “Agreement”), among Paramount Gold Nevada Corp., a Nevada corporation (“Paramount”), and each of the stockholders of Calico Resources Corp., a British Columbia corporation (the “Company”), listed on Schedule A hereto (each, a “Stockholder” and, collectively, the “Stockholders”). Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Arrangement Agreement (as defined below).
